Case 8:21-bk-10525-ES       Doc 111 Filed 05/06/21 Entered 05/06/21 15:55:43                Desc
                              Main Document Page 1 of 2



  1
  2                                                               FILED & ENTERED
  3
  4                                                                    MAY 06 2021

  5                                                               CLERK U.S. BANKRUPTCY COURT
                                                                  Central District of California
                                                                  BY mccall     DEPUTY CLERK
  6
  7
  8                       UNITED STATES BANKRUPTCY COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10                                   SANTA ANA DIVISION
 11
      In re                                          Chapter 11
 12
                                                     CASE NO. 8:21-10525-ES
 13 THE SOURCE HOTEL, LLC.
 14                                                  CHAPTER 11 STATUS
                           Debtors.                  CONFERENCE ORDER
 15
 16                                                  Date: August 12, 2021
                                                     Time: 10:30 a.m.
 17                                                  Place: Courtroom 5A

 18
 19
              A Chapter 11 Status Conference took place on May 6, 2021 at 10:30 a.m.
 20
      Appearances were made as noted on the Court’s record.
 21
              Based upon the Chapter 11 status report filed on behalf of Debtor and/or oral
 22
 23 argument and representations made by counsel for the parties at the status conference,
 24 and pursuant to 11 U.S.C. § 105, and good cause appearing therefor,
 25 IT IS HEREBY ORDERED AS FOLLOWS:
 26
 27
 28
Case 8:21-bk-10525-ES       Doc 111 Filed 05/06/21 Entered 05/06/21 15:55:43             Desc
                              Main Document Page 2 of 2



  1            X     This Status Conference is continued to August 12, 2021 at 10:30 a.m. The

  2                  hearing shall be conducted by Zoom videoconference. The parties shall
  3                  review the Court’s website at www.cacb.uscourts.gov for details.
  4
                     Debtor shall file an updated status report and serve a copy of the same
  5
                     upon the United States Trustee not later than July 29, 2021.
  6
              X      July 12, 2021 shall be fixed as the last date by which proofs of
  7
  8                  claim and interest shall be filed. Debtor shall serve notice of the last date to

  9                  file proof of claims. Notice shall be served upon all creditors not later than
 10                  May 12, 2021.
 11
 12
                                                        ###
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
      Date: May 6, 2021
 24
 25
 26
 27
 28
